IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Frank Hughes,                          :
                   Petitioner          :
                                       :
         v.                            :   No. 333 C.D. 2021
                                       :
Wawa, Inc. (Workers' Compensation      :
Appeal Board),                         :
                 Respondent            :


                                    ORDER


              AND NOW, this 28th day of February, 2022, it is ORDERED that the
above-captioned opinion filed December 13, 2021, shall be designated OPINION
rather than MEMORANDUM OPINION, and it shall be reported.




                                     ________________________________
                                     PATRICIA A. McCULLOUGH, Judge